DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 7/7/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al (WO 2018/004510) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

The following is an examiner’s statement of reasons for allowance:  Prior art fails to teach nor suggest the limitations of claim 1 in combination as recited therein.  More specifically, Then et al (US 2019/0181099) teaches An integrated circuit (IC) structure, comprising:  a base structure comprising a Ill-N material (Fig.3a (GaN) [0036]), the base structure having a conductive region of a doped Ill-N material  (N+ InGaN layer [0037]);
 a first contact element (left side ground conductor), including: a first conductive element (M1); a dielectric element (ILD- second from bottom); and a second conductive element (M2), wherein the dielectric element (ILD- second from bottom) is between the first conductive element (M1) and the second conductive element(M2), and wherein the first conductive element (M1) is between the conductive region (N+ InGaN layer ) and the dielectric element (ILD- second from bottom); 
and a second contact element (right side ground conductor) electrically coupled to the first contact element (left side ground conductor) via the conductive region (N+ InGaN layer) (Fig.3a).

2. (Original) The IC structure of claim 1, wherein the doped Ill-N material comprises an n-type doped Ill- N material (N+ InGaN layer) (Fig.3a).
 
3. (Original) The IC structure of claim 1, wherein the dielectric element has a uniform thickness (ILD- Fig.3a) [0037].  
4. (Original) The IC structure of claim 1, wherein the dielectric element comprises one or more of: a material including titanium and oxygen, a material including hafnium and oxygen, a material including silicon and nitrogen, or a material including silicon and oxygen [0030].  

5. (Original) The IC structure of claim 1, wherein the first conductive element comprises titanium nitride [0030].  

6. (Original) The IC structure of claim 1, wherein the conductive region is a first conductive region, wherein the base structure further has a polarization material (Fig.3a -III-N polarization layer) and a second conductive region (source/drain), wherein the polarization material extends from the first conductive region (source) to the second conductive region (drain) , and wherein the second contact element (M1/M2 -right) is further electrically coupled to the first contact element (M1/M2- left) via the polarization material and the second conductive region (source/drain) (Fig.4b).  

7. (Original) The IC structure of claim 6, wherein the polarization material includes aluminum, indium, gallium, or nitride [0031].  

8. (Original) The IC structure of claim 1, wherein the second contact element comprises a source contact or a drain contact of a transistor of the IC structure (Fig.4b).  

9. (Original) The IC structure of claim 1, wherein the IC structure comprises a front-end structure (Fig.3a/4b- all formed on front side of substrate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



7/16/22